UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4738


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE ALEXANDER BOOKER, a/k/a Danny Booker, a/k/a Pine,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-
cr-00235-RWT-26)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mirriam Z. Seddiq, MIRRIAM Z. SEDDIQ, P.C., Fairfax, Virginia,
for Appellant.    Deborah A. Johnston, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Claude Alexander Booker appeals the district court’s

order   revoking          his     supervised          release      and   sentencing       him   to

twenty-four months of imprisonment and a thirty-six-month term

of supervised release.               Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there   are       no    meritorious            issues      for    appeal     but    questioning

whether    Booker’s         sentence          is     plainly     unreasonable.           Although

notified of his right to do so, Booker has not filed a pro se

supplemental brief.               We affirm.

              This        court     will       affirm       a     sentence     imposed       after

revocation of supervised release if it is within the prescribed

statutory         range     and     is        not     plainly      unreasonable.          United

States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006).                                  While a

district      court         must     consider              the    Chapter      Seven       policy

statements, U.S. Sentencing Guidelines Manual ch. 7, pt. B, and

the statutory requirements and factors applicable to revocation

sentences         under     18     U.S.C.           §§ 3553(a),      3583(e)       (2006),      the

district      court        “ultimately             has    broad     discretion      to     revoke

[supervised release] and impose a term of imprisonment up to the

statutory maximum.”               Crudup, 461 F.3d at 439 (internal quotation

marks omitted).

              A        supervised             release        revocation        sentence         is

procedurally        reasonable           if    the       district   court     considered        the

                                                     2
Chapter       7     advisory      policy      statements            and    the    applicable

§ 3553(a) factors.           See 18 U.S.C. § 3583(e); Crudup, 461 F.3d at

440.      And       although      the    district       court       need    not   explain   a

revocation sentence in as much detail as an original sentence,

it “still must provide a statement of reasons for the sentence

imposed.”          United States v. Thompson, 595 F.3d 544, 547 (4th

Cir. 2010) (internal quotation marks omitted).                                A revocation

sentence      is     substantively         reasonable         if    the     district    court

stated    a       proper    basis       for   concluding        the       defendant    should

receive    the       sentence      imposed,        up   to    the     statutory       maximum.

Crudup,       461    F.3d    at     440.       Only      if     a    sentence     is    found

procedurally or substantively unreasonable will this court “then

decide whether the sentence is plainly unreasonable.”                                  Id. at

439 (emphasis omitted).

              Here, the district court correctly calculated Booker’s

advisory policy statement range and considered the applicable 18

U.S.C. § 3553(a) (2006) factors.                    The twenty-four-month sentence

does not exceed the applicable statutory maximum of thirty-six

months’ imprisonment.               18 U.S.C. § 3583(e)(3).                  The court was

also well within its statutory authority to sentence Booker to

an additional term of supervised release.                           18 U.S.C. § 3583(h).

Because the district court also clearly explained the basis for

Booker’s sentence, we find no error in its imposition.



                                               3
            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                       We

therefore    affirm      the    district       court’s       judgment.           This    court

requires that counsel inform Booker, in writing, of his right to

petition    the   Supreme       Court    of       the   United      States       for   further

review.     If    Booker       requests       that      a   petition      be     filed,      but

counsel    believes      that     such    a       petition     would        be    frivolous,

counsel    may    move   in     this     court      for     leave    to     withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Booker.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court     and      argument        would      not     aid    the

decisional process.

                                                                                       AFFIRMED




                                              4